Plaintiffs, if injured by the construction of the bridge and grade separation, are not without remedy. It needs no citation of authorities in support of the proposition:
"That the grant of powers and privileges (by the legislature) to do certain things does not carry with it any immunity for private injuries which may result directly from the exercise of those powers and privileges." Baltimore  Potomac R. Co. v.Fifth Baptist Church, 108 U.S. 317 (2 Sup. Ct. 719).
"The test is, would the injury, if caused by a private person without authority of statute, give the plaintiff a cause of action against such person? If so, then he is entitled to compensation notwithstanding the statute which legalizes the damaging work." Peel v. City of Atlanta, 85 Ga. 138
(11 S.E. 582, 8 L.R.A. 787).
I concur with Mr. Justice McALLISTER.
BUTZEL, C.J., and WIEST, BUSHNELL, SHARPE, CHANDLER, and NORTH, JJ.. concurred with POTTER, J.